        Case 3:20-cv-02731-VC Document 137-3 Filed 05/11/20 Page 1 of 5




           FERMIN TRUJILLO-LOPEZ SHORT-FORM BAIL APPLICATION

SUMMARY: Mr. Trujillo-Lopez is a 57-year-old man with three United States citizen children,
one of whom suffers from anxiety and depression. Mr. Trujillo-Lopez has resided in the United
States for approximately 40 years (30 of those years as a lawful permanent resident). Mr.
Trujillo-Lopez suffers from diabetes, high blood pressure and high cholesterol, which put him
at an elevated risk of harm and possibly death should he contract COVID-19.

    1. Name: Fermin Trujillo-Lopez

    2. Age: 57

    3. Sex: Male

    4. Primary Language: Spanish

    5. If Hearing, Is An Interpreter Needed? Yes

    6. Detained in Mesa Verde Detention Facility

    7. Dorm Unit: unknown

    8. Date of Bond Hearing, If Any: None

    9. Outcome of Bond Hearing, If Any: N/A

    10. Length of Time in Detention: 7 months

    11. Medical Condition(s) That Put Detainee At Risk:
     Mr. Trujillo-Lopez suffers from diabetes and high blood pressure, as ICE confirms in
        their records. Under the CDC’s guidelines, Mr. Trujillo-Lopez is at higher risk of severe
        illness if he becomes infected by COVID-19.
     In addition, Mr. Trujillo-Lopez is 57 years-old. While the CDC states that the most
        significant risk of harm is for those 65 years old or older, CDC data concerning
        hospitalization and fatality demonstrates that the risk of severe COVID-19 begins at a far
        earlier age.1 Moreover, studies have increasingly recognized harm from COVID-19 for
        all adults regardless of age.2

1
  CDC, Laboratory-Confirmed COVID-19-Associated Hospitalizations (last Updated Apr. 25,
2020), at https://gis.cdc.gov/grasp/COVIDNet/COVID19_3.html (last visited May 5, 2020)
(hospitalization risks increased from 2.1% for 18-49 year-olds to 6.4% for 50-64 year-olds to
13.2% for those over 65); CDC, Provisional COVID-19 Death Counts by Sex, Age, and State,
https://data.cdc.gov/NCHS/Provisional-COVID-19-Death-Counts-by-Sex-Age-and-S/9bhg-hcku
(last visited May 6, 2020); CDC Interim Clinical Guidance, supra, note 6.
2
  Lisa Lockerd Maragakis, Coronavirus and COVID-19: Younger Adults Are At Risk Too, at
https://www.hopkinsmedicine.org/health/conditions-and-diseases/coronavirus/coronavirus-and-
                                                                                               1
                                                                           Fermin Trujillo-Lopez
        Case 3:20-cv-02731-VC Document 137-3 Filed 05/11/20 Page 2 of 5




      Mr. Trujillo Lopez also suffers from high cholesterol (hyperlipidemia). While the CDC
       has not yet recognized high cholesterol as a risk factor for severe COVID-19, high
       cholesterol was the third most common comorbidity among New York State’s COVID-
       19 fatalities.3

   12. Attorney Name, Phone, Address and Email: Aaron Morrison, 213 640-9129,
       aaronmorrisonlaw@gmail.com, 2000 Riverside Drive Los Angeles CA 90039.

   13. Felony or Misdemeanor Convictions, Including Date and Offense:
        6/25/1992 – VC 23152(b) driving under the influence, 36 months probation and fine;
        11/7/1995 – VC 14601.5 (a) driving on a suspended license, 36 months probation and
          fine;
        2/2019 -- PC 273.5(a) (corporeal punishment on a spouse/cohabitant), 2 years, PC
          166(c)(1), violation of court order, 180 days sentence;
              o The victim in the 273.5(a) matter is Mr. Trujillo’s ex-wife and mother of his
                 three children. Despite the underlying incident, she is extremely supportive of
                 Mr. Trujillo’s immigration case. A letter from her expressing forgiveness,
                 attesting to Mr. Trujillo’s good moral character and positive qualities as a
                 father has been submitted in support of his pending immigration case and is
                 available upon request, as are letters from his children.

   14. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
       Offense: None

   15. Scheduled Removal Date, If Any: None

   16. Family: He has significant U.S. citizen family who support him and live in the United
       States, including his three United States citizen children, aged 26, 23, and 21; his U.S.
       citizen ex-wife who is strongly supportive of Mr. Trujillo’s efforts to remain in the
       United States; and his U.S. citizen sister.


covid-19-younger-adults-are-at-risk-too (38% of those hospitalized in the United States between
20 and 54 years old and half in intensive care younger than 65, similar to results elsewhere),
citing CDC, Morbidity and Mortality Weekly Report: Severe Outcomes Among Patients with
Coronavirus Disease 2019 – United States, February 12 – March 16, 2020, at
https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e2.htm?s_cid=mm6912e2 (last visited May
5, 2020).
3
  Danny Hakim, Asthma Is Absent Among Top Covid-19 Risk Factors, Early Data Shows, N.Y.
Times (Apr. 16, 2020), https://www.nytimes.com/2020/04/16/health/coronavirus-asthma-
risk.html?referringSource=articleShare (citing New York State Department of Health,
“Fatalities,” https://covid19tracker.health.ny.gov/views/NYS-COVID19-
Tracker/NYSDOHCOVID-19Tracker-Fatalities?%3Aembed=yes&%3Atoolbar=no (last visited
May 5, 2020). See also The Hospitalist, Comorbidities the Rule in New York’s COVID-19
Deaths (Apr. 8, 2020), https://www.the-hospitalist.org/hospitalist/article/220457/coronavirus-
updates/comorbidities-rule-new-yorks-covid-19-deaths.
                                                                                                 2
                                                                             Fermin Trujillo-Lopez
     Case 3:20-cv-02731-VC Document 137-3 Filed 05/11/20 Page 3 of 5




17. Proposed Custodian and Description of Proposed Release Residence:
 If released, Mr. Trujillo-Lopez’s adult son, Daniel Trujillo (a United States citizen), will
    pick him up from the Mesa Verde Detention Facility and bring him back to his home at
                               Hacienda Heights CA 91745, where he will remain. Daniel
    Trujillo can be reached at               . Daniel is employed and has the capacity to
    support Mr. Trujillo-Lopez. Daniel is a employed as a warehouse associate at ENTEX – a
    company that manufactures locks and door knobs. Additionally, Mr. Trujillo-Lopez is a
    lawful permanent resident of the United States and is thus authorized to work legally in
    the U.S.
 The home is sufficient to allow Mr. Trujillo to maintain social distancing and abide by
    any conditions the Court may impose. Daniel will take all steps she can to ensure Mr.
    Trujillo complies with the Court or ICE’s orders. Daniel will take all steps he can to
    ensure Mr. Trujillo complies with the Court or those imposed ICE. Mr. Trujillo-Lopez
    fully intends to comply with the protective order issued in the case. If released, Mr.
    Trujillo-Lopez is required to immediately report to probation and he will be placed on
    Post Release Community Supervision (PRCS) for three years. If he violates any terms of
    his parole, he would receive of 180 days jail time for each violation.

18. Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
    family members, prior employment, etc.):
    Mr. Trujillo-Lopez is a 57-year-old native and citizen of Mexico, who has resided in the
    United States for approximately 40 years. He adjusted his status to that of lawful
    permanent resident in 1990. As relief from removal, Mr. Trujillo-Lopez is currently
    seeking to “re-adjust” his status to that of lawful permanent resident based on an
    immigrant visa petition filed on his behalf by his 21-year-old United States citizen son.
    The petition was filed in January of 2020 and remains pending with U.S. Citizenship and
    Immigration Services (USCIS). Once this petition is approved, Mr. Trujillo-Lopez is
    eligible to apply for adjustment of status (residency) in conjunction with a discretionary
    waiver under section 212(h) of the Immigration & Nationality Act. The immigration
    judge thus far has granted continuances in Mr. Trujillo-Lopez’s proceedings to allow for
    USCIS to adjudicate the petition filed by his citizen son. Mr. Trujillo-Lopez has also
    applied for withholding of removal under sections 241(b)(3) of the Immigration and
    Nationality Act, 8 U.S.C. §§1158 and 1231(b)(3), and protection under the United
    Nations Convention Against Torture, 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1), because
    of his fear of return to his native country. His next master calendar hearing is set for May
    27, 2020 for a status conference on the pending visa petition and to file his application for
    the waiver.


19. Employment History:
    Self-employed truck driver

20. Other Information Relevant to Bail Determination:
        As noted above, Mr. Trujillo-Lopez is a long time lawful permanent resident of
          the United States. Furthermore, he is eligible for relief in the form of adjustment

                                                                                             3
                                                                         Fermin Trujillo-Lopez
        Case 3:20-cv-02731-VC Document 137-3 Filed 05/11/20 Page 4 of 5




               of status to the status of a lawful permanent resident in conjunction with a 212(h)
               waiver.
              To qualify for a 212(h) waiver, Mr. Trujillo-Lopez must establish that his removal
               would result in extreme hardship to at least one of his citizen children. Mr.
               Trujillo-Lopez would appear to have a strong case in this regard because his 23-
               year-old citizen daughter suffers from anxiety and depression. (A psychological
               evaluation has been filed with the immigration court and is available upon
               request.)
              Mr. Trujillo-Lopez put his daughter through college. Happily, she recently
               graduated from UC Santa Cruz. However, she did have difficulties while studying
               at UC Santa Cruz. As a result of her anxiety and depression, she had to take a
               year off from school. She credits her father’s support as being a critical factor in
               rehabilitating herself and returning to school. She does not believe she would
               have graduated without the love and support of her father.
              Mr. Trujillo-Lopez’s daughter is extremely attached to her father. Since his
               incarceration, her mental health has worsened significantly. Her mother fears that
               if Mr. Trujillo-Lopez is deported, she would harm herself.
              Mr. Trujillo-Lopez has asked for his ex-wife’s forgiveness and she has forgiven
               him, as she has provided in a sworn declaration. She does not believe that he
               poses a danger to her or anyone else. She is supportive of Mr. Trujillo-Lopez’s
               request to remain in the United States, as well as his bail application.
              Finally, given his long residency in this country, his substantial family ties (which
               includes three USC children) and hardship that would occur to both himself and
               his family in the event he is removed, Mr. Trujillo-Lopez is worthy of this relief
               as a matter of discretion.
              Given Mr. Trujillo-Lopez’s apparent eligibility for relief from removal, he has
               every incentive to appear for any court hearings and comply with any orders or
               conditions upon his release from custody. If released, his immigration attorney
               will continue representing him.

   21. Attached are (check all that are applicable, but that is not a substitute for answering
       the above questions): Not applicable but available upon request.
       ___ Medical Records
       ___ Rap Sheet
       ___ Letter from Proposed Custodian
       ___ Bond Hearing Decision
       ___ Bond Hearing Transcript

All information in this application is accurate based on information and belief. This application
was prepared using information probed by Mr. Trujillo Lopez’s immigration counsel, Aaron
Morrison. In preparing this application, class counsel reviewed Mr. Trujillo Lopez’s criminal
records, medical records, probation report, sworn declaration from Mr. Trujillo Lopez’s ex-wife
(the complaining witness in connection with his recent conviction), and the psychological
evaluation for Mr. Trujillo Lopez’s daughter.


                                                                                                4
                                                                            Fermin Trujillo-Lopez
        Case 3:20-cv-02731-VC Document 137-3 Filed 05/11/20 Page 5 of 5




Respectfully submitted,

s/Emilou MacLean
Emilou MacLean




                                                                                5
                                                            Fermin Trujillo-Lopez
